Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Matthew T. Welker on 7/28/22.

The application has been amended as follows:
Claim 1: 
A flexible electrical system distribution, switching, and protection device, comprising a housing; a printed circuit board (PCB); a top cover; a manual on/off slide switch is accessible with the top cover assembled to the housing; a programming cover to access and change device operational settings via a dip switch under the programming cover a positive battery electrical power is provided via an input terminal base and power input terminal screws are situated to receive an electrical power cable ring terminal which is secured with a flange nut; a Negative/Ground battery electrical connection is provided via a terminal base and power input terminal screw screws are situated to receive an electrical power cable ring terminal which is secured with the flange nut; ring terminal screws are located on three sides of the housing for control signal input and fuse/circuit breaker protected power distribution from the device; unfused switched power is provided via an output terminal base and power input terminal screw screws are situated to receive an electrical power cable ring terminal which is secured with the flange nut; a bottom cover containing one or more terminal studs further thread into terminal housing nuts respectively to fully secure the circuit board assembly inside the housing and ensure effective electrical contact between customer connected electrical cable ring terminals and the circuit board assembly through the terminal housing nuts; flange nuts secure the attachment of electrical cable terminals; the programming cover assembles to the housing from a top side of the housing. one or more low amperage input/output ring terminal screws are assembled through the top of the circuit board assembly and assemble into square retaining nuts on the a bottom side of the circuit board assembly; the manual override slide switch assembles to the housing from the side of the assembly and contains a magnet, contained within the slide switch. the printed circuit board assembly is configured to operate two or more electrical switch functions to act from a remote signal input or autonomously, independently or simultaneously; a single microprocessor on the PCB; and on or more on-board sensors capable of autonomously switching on-board electrical switches based on an internal sensor feedback and/or external user driven control inputs [[;]] . 

Claim 14: 
A flexible electrical system distribution, switching, and protection device, comprising a bottom cover snaps into a housing; a the terminal studs further thread into terminal housing nuts to fully secure the circuit board assembly inside the housing and ensure effective electrical contact between customer connected electrical cable ring terminals and the circuit board assembly through the terminal housing nuts; flange nuts are used to secure the attachment of electrical cable terminals; the programming cover assembles to the housing from a top side of the housing; low amperage input/output ring terminal screws assembled through a top of the circuit board assembly and assemble into square retaining nuts on a bottom side of the circuit board assembly; a manual override slide switch assembles to the housing from the side of the assembly and contains a magnet contained within a slide switch; and the slide switch and magnet are assembled from the an external of the device and transmit control signals magnetically through the bottom cover, and the manual slide switch is able to manually control the device without a physical connection through the housing or the bottom cover.


Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: ring terminal screws are located on three sides of the housing for control signal input and fuse/circuit breaker protected power distribution from the device; unfused switched power is provided via an output terminal base and power input terminal screws are situated to receive an electrical power cable ring terminal which is secured with the flange nut; a bottom cover containing the internal components with screws securing the bottom cover to the housing; the bottom cover screws secure the bottom cover to the housing after passing through the circuit board assembly; one or more terminal studs pass through the circuit board assembly which fits within the housing; the one or more terminal studs further thread into terminal housing nuts respectively to fully secure the circuit board assembly inside the housing and ensure effective electrical contact between customer connected electrical cable ring terminals and the circuit board assembly through the terminal housing nuts; flange nuts secure the attachment of electrical cable terminals; the programming cover assembles to the housing from the a top side of the housing. one or more low amperage input/output ring terminal screws are assembled through the top of the circuit board assembly and assemble into square retaining nuts on the a bottom side of the circuit board assembly; the manual override slide switch assembles to the housing from the side of the assembly and contains a magnet, contained within the slide switch. the printed circuit board assembly is configured to operate two or more electrical switch functions to act from a remote signal input or autonomously, independently or simultaneously; a single microprocessor on the PCB; and on or more on-board sensors capable of autonomously switching on-board electrical switches based on an internal sensor feedback and/or external user driven control inputs, as set forth in the combination of the independent claims.
With respect to claim 14, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: the terminal studs further thread into terminal housing nuts to fully secure the circuit board assembly inside the housing and ensure effective electrical contact between customer connected electrical cable ring terminals and the circuit board assembly through the terminal housing nuts; flange nuts are used to secure the attachment of electrical cable terminals; the programming cover assembles to the housing from the a top side of the housing; low amperage input/output ring terminal screws assembled through the a top of the circuit board assembly and assemble into square retaining nuts on the a bottom side of the circuit board assembly; the a manual override slide switch assembles to the housing from the side of the assembly and contains a magnet contained within the a slide switch; and the slide switch and magnet are assembled from the an external of the device and transmit control signals magnetically through the bottom cover, and the manual slide switch is able to manually control the device without a physical connection through the housing or the bottom cover, as set forth in the combination of the independent claims.
The aforementioned limitations in combination with all remaining limitations of independent claim are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
The closest prior art, Nakayama (US 9793028 B2) in view of  Tsovilis (US 20150349523 A1), discloses a similar structure but does not configure to have the above limitations. The above prior art thus fails to anticipate or render the above portions obvious, either singularly or in combination with other references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on Mon. - Thur. 9 AM - 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841